Citation Nr: 0712971	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the feet.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

6.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In March 2007, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's age.  
In April 2007, the Board granted the motion, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A review of the record shows that in an October 1975 rating 
decision, the RO denied service connection for a bilateral 
knee disability, a bilateral leg disability, a disability of 
the feet, a sinus disability, and headaches.  

In an October 1975 letter, the veteran was notified of the 
RO's decision and his appellate rights, but he did not 
appeal.  Because the veteran did not appeal the RO's October 
1975 rating decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103 (2006).

In this appeal, the veteran now seeks to reopen his claims of 
service connection for a bilateral knee disability, a 
bilateral leg disability, a disability of the feet, a sinus 
disability, and headaches.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claims which have been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When a claim to reopen is filed, VA must provide the claimant 
with notice describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
A review of the record indicates that the veteran has not yet 
been provided with appropriate notification with respect to 
his claims to reopen.  

In addition, the record on appeal appears to be incomplete.  
In an August 2004 letter, the veteran responded to the most 
recent Supplemental Statement of the Case issued in August 
2004.  Specifically, he indicated that there was additional 
evidence relevant to his claim available at the VA clinic in 
Columbus, Ohio.  A review of the record indicates that the 
most recent evidence of record is dated in May 2004.  VA is 
required to obtain relevant records from a Federal department 
or agency, including records from VA medical facilities.  See 
38 C.F.R. § 3.159(c)(2) (2006).  Thus, a remand is necessary.  

Finally, the veteran was last examined for compensation 
purposes in connection with his claim for an increased rating 
for PTSD in November 2002.  Records subsequently obtained 
from the VA clinic indicate that the veteran's PTSD 
disability may have worsened since that time.  To ensure that 
the veteran receives every possible consideration, a new 
examination should be scheduled.  See e.g. 38 C.F.R. 
§ 3.159()(4); see also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to what 
constitutes new and material evidence to 
reopen the claims of service connection 
for a bilateral knee disability, a 
bilateral leg disability, a disability of 
the feet, a sinus disability, and 
headaches, in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should contact the VA clinic 
in Columbus, Ohio, and obtain clinical 
records pertaining to the veteran for the 
period from May 2004 to the present.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the veteran's PTSD.  He or she 
should also provide an opinion as to the 
severity of the veteran's PTSD, to 
include stating the extent that the 
veteran's PTSD impairs him socially and 
occupationally.  The examiner should also 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders.

4.  After the action above has been 
completed, the RO should then 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


